NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
VVILLIAM B. GROSECLOSE,
Petitioner, '
V.
DEPARTMENT OF THE NAVY,
Respondent.
2011-307s _
Petition for review of the Merit Systems Protection
Board in consolidated case nos. SF1221080524-B-1 and
SF1221080635-B-1.
ON MOTION
Before NEWMAN, Circuit Judge.
0 R D E R
Wi1liam B. Grosec1ose moves for an extension of time
to file his brief, and for leave to exceed the permitted page
limitation for his brief
Upon consideration thereof,
IT ls 0RDERED THAT:

GROSECLOSE V. NAVY 2
(1) The motions are granted and his brief is accepted
for filing
(2) The respondent should calculate its brief due date
from the date of filing of this order.
FoR THE CoURT
JUN 3 0 2011 /s/ Jan Horbaly
Date J an Horba'ly
Clerk
cc: William B. Grosec1ose F"_ED
Joshua A. Mandlebaum, Esq. g_s_ mgm gp ,qppgAL3 ma
THE FEDERAL C!R‘.`J liT
s20
JUN 30 2011
` mn masat
clean